Citation Nr: 1140518	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-37 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 40 percent for the service-connected fibromyalgia. 

3.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS) with a hiatal hernia and gastroesophageal reflux disease (GERD). 

4.  Whether new and material evidence has been received to reopen the claim of service connection for sinusitis, to include as due to an undiagnosed illness. 

5.  Whether the combined 90 percent disability rating assigned in an April 2011 rating decision was proper. 




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 1991 and from June 2002 to February 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the RO. 

This matter was previously before the Board in May 2010.  At that time, the Board reopened the Veteran's previously denied claim of service connection for fatigue, to include as due to an undiagnosed illness.  The reopened claim of service connection for fatigue was denied by the Board. 

In May 2010 decision also remanded the claim of service connection for GERD, issue of whether new and material evidence had been submitted reopen the claim of service connection for sinusitis, and the claim for an increased initial ratings for the service-connected PTSD, fibromyalgia and IBS. 

In an April 2011 rating decision, the VA Appeals Management Center (AMC) granted service connection for GERD as a disability associated with the Veteran's service-connected IBS.  This matter is no longer before the Board for the purpose of appellate review.

In May 2010, the Board observed that the issue of a temporary total rating pursuant to 28 C.F.R.§ 4.29 or § 4.30, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The record does not indicate that this issue has yet been addressed by the RO.  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.

The issues of whether new and material evidence has been received to reopen the claim of service connection for sinusitis and whether the combined 90 percent disability rating assigned in the April 2011 rating decision was proper, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a June 2011 written statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an initial rating in excess of 70 percent for the service-connected PTSD. 

2.  In a June 2011 written statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an initial rating in excess of 40 percent for the service-connected fibromyalgia. 

3.  In a June 2011 written statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for initial rating in excess of 30 percent for the service-connected IBS with a hiatal hernia and GERD. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issue of an initial rating in excess of 70 percent for the service-connected PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The criteria for withdrawal of a Substantive Appeal with respect to the issue of an initial rating in excess of 40 percent for the service-connected fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

3.  The criteria for withdrawal of a Substantive Appeal with respect to the issue of an initial rating in excess of 30 percent for the service-connected IBS with a hiatal hernia and GERD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

Here, in May 2010, the Board remanded the Veteran's claims for an initial rating in excess of 50 percent for the service-connected PTSD; an initial rating in excess of 20 percent for the service-connected fibromyalgia; and an initial rating in excess of 10 percent for the service-connected IBS.  

In an April 2011 rating decision, the AMC granted increased ratings for all three disabilities that were remanded by the Board.  Specifically, the service-connected PTSD was assigned an increased rating of 70 percent, the service-connected fibromyalgia was assigned an increased rating of 40 percent, and a 30 percent rating was awarded for the service-connected IBS. 

In a written statement received in July 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was satisfied with the ratings assigned to his service-connected PTSD, fibromyalgia and IBS.  

The Veteran has withdrawn his appeal of these issues, and there remains no allegation of error of fact or law for appellate consideration with regard to these claims.  Hence, there remains no allegation of error of fact or law for appellate consideration.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's claims for initial increased ratings for the service-connected PTSD, fibromyalgia and IBS are dismissed.  



ORDER

The appeal as to the claim for an initial rating in excess of 70 percent for the service-connected PTSD is dismissed.

The appeal as to the claim for an initial rating in excess of 40 percent for the service-connected fibromyalgia is dismissed. 

The appeal as to the claim for an initial rating in excess of 30 percent for the service-connected IBS with a hiatal hernia and GERD is dismissed. 



REMAND

As noted, in May 2010, the Board remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for sinusitis, to include as due to an undiagnosed illness.  After the development required by the Board was completed, the RO was directed to readjudicate the Veteran's claim.  If the claim remained denied, the RO was to provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC).  

While the record indicates that the additional development requested by the Board was completed, the record does not indicate that the claim was readjudicated or that the Veteran was provided with a fully responsive SSOC. 

Because the Board's remand instructions have not been complied with, the issue must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Furthermore, following the April 2011 decision, the Veteran indicated that he disagreed with the manner in which his disability ratings were combined.  Specifically, in a June 2011 statement, the Veteran argued that he should have a combined rating of 100 percent based on the impact of his service-connected disabilities. 

When there has been an initial RO adjudication of a claim and a timely Notice of Disagreement has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive Statement of the Case (SOC). As an SOC, addressing the issue of whether the April 2011 rating decision's calculation of the Veteran's combined rating of 90 percent was proper, has not yet been issued in the present case, a remand is necessary. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1. The RO should issue a Statement of the Case (SOC) to the Veteran as to the issue of whether the April 2011 rating decision's calculation of the Veteran's combined rating of 90 percent was proper.  The Veteran must be advised of the time limit in which he can perfect an appeal to the Board on these issues by filing a substantive appeal. See 38 C.F.R. § 20.302.  If, and only if, an appeal is perfected on this issue, should it be certified to the Board for appellate review.

2.  After undertaking any development which it deems to be necessary, the RO should readjudicate the issue of whether new and material evidence has been received to reopen the claim of service connection for sinusitis, to include as due to an undiagnosed illness in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


